Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed January 4, 2022, in which claim 2 was amended in acknowledged. Claims 1-30 are pending.

Priority
The instant application claims priority to U.S. Provisional Application No. 62/778,893, filed December 12, 2018. 
Information Disclosure Statements
Applicant’s information disclosure statements submitted November 20, 2020, March 31, 2021 and January 4, 2022 are acknowledged and have been considered. Signed copies are attached hereto.

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to an antigen binding system/antibody, a cell comprising the antigen binding system/antibody, and the nucleic acid and vector used to express the antigen binding system/antibody, corresponding to claims 1-22 and 24, in the reply filed on January 4, 2022 is acknowledged. The Office also acknowledges the following species elections:
In species election I (i), Applicant was required to elect a single antigen binding system, antibody, or antigen binding fragment thereof, comprising an anti-CD20 binding motif, from which the HCDRs and LCDRs would be taken (claims 1-4). Applicant elected HCDR1-3: 69, 72 and 75 of SEQ ID NO:67, respectively and LCDR1-3: 80, 83 and 86 of SEQ ID NO:78, respectively.

In species election I (iii), Applicant was required to elect a single SEQ ID NO from claim 21 for the nucleic acid encoding the “at least one polypeptide of claim 1”. Applicant elected SEQ ID NO:254.
Presently, claims 1-22 and 24 read on the elected invention and species. Claims 23 and 25-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 4, 2022. The traversal is on the grounds that the sequences as shown in Tables 7 and 14 correspond to a single antibody because each CDR is defined by different standard antibody numbering schemes.
Applicant’s request was considered, and Applicant’s election was extended to encompass HCDR1: 69-71; HCDR2: 72-74; HCDR3: 75-77; LCDR1: 80-82; LCDR2: 83-85; and LCDR3: 86-88. 
The restriction requirement is still deemed proper and is therefore made FINAL.
A search for the elected species of the HCVR/LCVR pair SEQ ID NO:67/SEQ ID NO:78 was performed and the elected species of SEQ ID NO:67 and SEQ ID NO:78 was found to be free of the prior 
Claims 1-22 and 24 are being examined on the merits herein.

Support for Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c)  is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows. The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, U.S. Provisional Application No. 62/778,893, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
The following HCVR/LCVR pairs are not disclosed in the priority document:
SEQ ID NO:1/SEQ ID NO:12; SEQ ID NO:23/SEQ ID NO:34; SEQ ID NO:89/SEQ ID NO:100; SEQ ID NO:111/SEQ ID NO:122 and SEQ ID NO:199/SEQ ID NO:210, which are recited in claim 1.

Sequences indicating the heavy and light chain CDRs are also not indicated, which are recited in claims 2-4.
Percent variants of HCVR SEQ ID Nos 1, 23, 89, 111, 133 and 199 and percent variants of LCVR SEQ ID Nos 12, 34, 122, and 210, as recited in claims 5-6.
Nucleic acids encoding the polypeptides of claim, as recited in claim 21.
The following chart indicates how the priority sequence numbers correspond to the currently assigned unique sequence identifiers: 
Priority SEQ ID NO
Current SEQ ID NO
Description
Notes
1
223
CD19 LCVR
*Known in the prior art.
2
221
CD19 HCVR

3
56/100
CD20 LCVR

4
45
CD20 HCVR

5
56/100
CD20 LCVR

6
155
CD20 LCVR

7
144/166/188
CD20 LCVR

8
177
CD20 LCVR

9
78
CD20 LCVR

10
67
CD20 HCVR



Dependent claims 3-22 and 24 require the elements of claim 1 that lack support in U.S. Provisional Application No. 62/778,893. The dependent claims all require the full scope of each recited HCVR/LCVR pair in claim 1. As five of these pairs are not in the provisional application, the full scope of claim 1 is not supported. Additionally, the CDR sequences recited in independent claim 2 do not find support in the provisional application. Thus, claims 1-22 and 24 are accorded the earliest effective filing date of December 11, 2019, which is the date the instant application was filed, which provides sufficient support for instant claims 1-22 and 24.

Claim Objections
Claim 1 is objected to because of the following informality:
comprising” should be “wherein the anti-CD20 binding motif comprises” for grammatical correctness.
Claim 2 is objected to because of the following informality:
In line 3, the wording “wherein the anti-CD20 binding motif comprising” should be “wherein the anti-CD20 binding motif comprises” for grammatical correctness.
Claim 10 is objected to because of the following informality:
There should be a space or hyphen between “alpha” and “fetoprotein” in line 5 of the claim.

Duplicate Claim Warning
Applicant is advised that should claim 3 be found allowable, claim 4 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Claim 3, in depending from claim 1, incorporates the limitations of first and second domains. The first and second domains are the heavy and light chain variable regions (HCVR and LCVR) recited in claim 1. The preamble of claim 4 referring to first and second domains of the antigen binding system, antibody or antigen binding fragment thereof, does not impart a structural difference over claim 3. Therefore, claim 4 is deemed to be a substantial duplicate of claim 3.

Claim Interpretation
The invention is understood to be the simultaneous targeting of two tumor antigens, CD20 and CD19, which may overcome antigen loss and improve treatment efficacy.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
Claims 1-4 are interpreted as not requiring pairwise combinations. For example, the 4th sequence listed in the series of sequences for the heavy chain variable region (SEQ ID NO:67) is not required to be paired with the 4th sequence listed in the series of sequences for the light chain variable region (SEQ ID NO:78). However, the specification at p. 142, Table 16, indicates that these sequences were paired together when engineering the bicistronic chimeric antigen receptors. Table 16 teaches that the anti-CD20 binding motif comprises a heavy chain variable region paired with a light chain variable region wherein the following sequences were paired: SEQ ID NO:67 with SEQ ID NO:78; SEQ ID NO:45 with SEQ ID NO:56; SEQ ID NO:155 with SEQ ID NO:166; and SEQ ID NO:177 with SEQ ID NO:188. However, as drafted, the claims do not encompass any limitations as to pairwise combinations.

The broadest reasonable interpretation of independent claim 1, given the wording “comprising sequences of” three heavy chain complementarity determining regions and three light chain complementarity determining regions, is that the anti-CD20 binding motif can be any sequence fragment of the recited SEQ ID Nos, and is not limited to require the full sequence. The wording “comprising sequences of” does not convey the same meaning as “comprising the sequences of the three complementarity determining regions” of any one of the listed heavy or light chain variable regions, which would limit the claims to having the particular sequences recited, and not fragments 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-22 and 24 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

Scope of the Claimed Invention
Claims 1-4, 7-22 and 24 are drawn to an antigen binding system, antibody, or antigen binding fragment thereof comprising an anti-CD20 binding motif. The breadth of the claims is rejected because of the following three issues: (i) multiple possible pairwise combinations; (ii) language that allows for fragments of sequences; and (iii) percent variation.
In claim 1, the anti-CD20 binding motif comprises sequences of three HCDRs selected from a Markush group of HCVRs, and LCDRs selected from a Markush group of LCVRs, wherein any combination can match with another. Likewise in claims 2, 3 and 4, the various HCDRs and LCDRs can be mixed and matched throughout the many subparts of each claim. This creates a multitude of possible pairwise combinations.

As a third issue, claims 5-6 identify the CD20 antigen binding system, antibody, or antigen binding fragments thereof, by function and partial structure, wherein the function is to bind CD20 (“anti-CD20”) and the partial structure is a sequence having up to 20% discrepancy across the length of the HCVR and the LCVR, including the complementarity determining regions critical to the function of antibody-antigen binding. The encompassed antigen binding systems/antibodies/antigen binding fragments are allowed to vary relative to the parental antibody at any position. Thus, the genus encompassed by the sequence variants in claims 5-6 is very large and there is substantial variation within the genus.
Meeting Written Description for Claims to a Genus
Written description for claims to a genus may be satisfied by disclosure of:
a representative number of species falling within the scope of the genus; or
structural features common to members of the genus, including functional characteristics coupled with a known or disclosed correlation between function and structure. MPEP 2163.II.A.ii.
Thus, there are multiple ways to meet the written description requirement and correlation need not be perfect, as “a reasonable structure-function correlation” is adequate. MPEP 2163. But the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are representative of the full variety of the genus or by establishing a reasonable structure-function correlation. Here, this could be satisfied through information about how  as, for example, a consensus of which residues within the antigen-binding domains are critical for binding CD20.
Because Applicant seeks patent protection for all antigen binding systems, antibodies, or antigen binding fragments thereof capable of binding CD20 and having heavy and light chain variable regions that share least 80% sequence identity with the elected species binding pair of HCVR/LCVR SEQ ID NO:67/SEQ ID NO:78, as well as other HCVR/LCVR binding pairs, this genus must be adequately described. The genus of all possible combinatorial pairs and fragments in claims 1-4, 7-22 and 24 must also be adequately described.

State of the Art
Because the claims encompass (i) fragments of CDRs, (ii) multiple pairwise combinations of CDRs within the VH/VL regions, and (iii) percent variants of the heavy and light chains, the knowledge in the state of the art at the time of filing is evaluated for representative support.
Bi-specific chimeric antigen receptors comprising dual CD19/CD20 antigen binding domains were known in the art before the effective filing date of the claimed invention, see, for example, Orentas et al. US 2018/0355052 (PTO-892) (Abstract; Figures 1A and 1B; para. [0312]). Orentas et al. teaches the amino acid sequence for an anti-CD19/CD20 bispecific chimeric antigen receptor, set forth as SEQ ID NO:2 (Figure 10A and Sequence Listing). Orentas et al. does not teach Applicant’s particular anti-CD20 species of binding sequences.
Examples of anti-CD20 antibodies disclosed in the art before the effective filing date of the claimed invention include rituximab, veltuzumab, ocrelizumab, ofatumumab, obinutuzumab (GA101), and tositumumab (B1) among others, (Klein et al. (2013; PTO-892), pp. 23-24 and Fig. 1B).
et al., (US PG-Pub 2007/0014720; PTO-892) showed that the amino acid residue in position 3 of CDR1, threonine, could be changed to serine, both of which would be considered polar uncharged side groups, and therefore conservative changes. The amino acid residue in position 6 of CDR2, serine, could be changed to aspartate, both of which would be considered polar uncharged side groups, and therefore conservative changes. Overall, there is no disclosure of a common structure between these CDRs that dictates what particular amino acid residues are required for CD20 binding.
As regards the light chain, it was known in the art that various non-conservative amino acid changes could be tolerated in the CDRs, whilst still preserving binding affinity (e.g., alanine to lysine at position 1 of LCDR2). Limited and curated search results illustrating what was understood in the art at the time of filing regarding known functional variants to the claimed antibodies/antigen binding fragments are reproduced below:
Claimed heavy chain (HCVR) SEQ ID NO:67 versus SEQ ID NO:2 of US/200714720
SEQ_ID_NO_2_US-20070014720      EVQLVQSGAEVKKPGESLKISCKGSGYSFTSYWIGWVRQMPGKGLEWMGIIYPGDSDTRY	
SEQ_ID_NO_67                    QVQLVQSGAEVKKPGASVKVSCKASGYTFKEYGISWVRQAPGQGLEWMGWISAYSGHTYY	
                                :************** *:*:***.***:*..* *.**** **:****** *   ...* *

SEQ_ID_NO_2_US-20070014720      RPSFQGQVTISADKSITTAYLQWSSLKASDTAMYYCARHPSYGSGS---PNFDYWGQGTL	
SEQ_ID_NO_67                    AQKLQGRVTMTTDTSTSTAYMELRSLRSDDTAVYYCARGPHYDDWSGFIIWFDPWGQGTL	
                                  .:**:**:::*.* :***::  **::.***:***** * *.. *     ** ******

SEQ_ID_NO_2_US-20070014720      VTVSS	122
SEQ_ID_NO_67                    VTVSS	125
                                *****


Claimed light chain (LCVR) SEQ ID NO:78 versus SEQ ID NO:4 of US/200714720
SEQ_ID_NO_78                    DIQMTQSPSSLSASVGDRVTITCRASQSI-----SSYLNWYQQKPGKAPKLLIYAASSLQ	55
SEQ_ID_NO_4_US-20070014720      DIVMTQTPLSSPVTLGQPASISCRSSQSLVYSDGNTYLSWLQQRPGQPPRLLIYKISNRF	60
                                ** ***:* *  .::*: .:*:**:***:     .:**.* **:**: *:****  *.  

SEQ_ID_NO_78                    SGVPSRFSGSGSGTDFTLTISSLQPEDFATYYCQQSYRFPPTFGQGTKVEIK	107
VQATQFPLTFGGGTKVEIK	112
                                ****.******:******.** :: **...*** *: :** *** *******

The alignments represent two species of the claimed genus known in the state of the art before the effective filing date of the instantly claimed invention. The sequences are significantly different structures that function similarly in their ability to bind CD20. The variation between these primary structures underscores the uncertainty in the state of art as regards what particular amino acid residues are required for CD20 binding. Despite similar functionality, there is no structural consensus of which CDRs, which combination of fewer than all six CDRs, or which subset of residues in the combination of CDRs is essential for the recited function of binding CD20. There is no definitive teaching as to what structural changes can be made to the parent sequences, with as high as 20% sequence variation, and still predictably arrive at an antigen binding motif that binds CD20. 
In the context of the current invention, in the field of bispecific and bicistronic CAR-T cells, Ramos et al., (2016; PTO-892) teaches the basic design of CARs and the use of CAR T cell therapy in the treatment of lymphomas (Abstract). Ramos et al. teaches that the effectiveness of the CAR depends on numerous things including the affinity of the CAR itself (page 167, paragraph 2, Design of CAR Ectodomains), as well as the components of the ectodomain such as the presence of a flexible linker and the type of elements connecting the ectodomain to the endodomain (hinge and transmembrane regions). Ramos et al. teaches that hinge and transmembrane regions can affect CAR T cell function profoundly by modifying the length and flexibility of the resulting CAR, its cell surface density, its tendency to self-aggregate and produce T cell exhaustion by tonic signaling, and its potential binding to molecules other than the intended target (page 167, paragraph 3 - page 168, paragraph 1). Based on this teaching, a modification to even one amino acid residue in SEQ ID NO:67 or SEQ ID NO:78 could result in a CAR polypeptide that is not functional such that it cannot perform the recited function of binding CD20. Such a CAR may not be suitable for the intended use as a cancer treatment (withdrawn claim 25, for example).
et al., 2021 at p. 2, col. 2, para. 2). Metrics are just beginning to identify antibodies that bind to the same epitopes using model structures and predicted paratopes, such as for pairs of sequence-dissimilar antibodies, but these techniques require a large number of known binders to a given epitope, to be able to identify further binders. (Wong et al., 2021). The current state of the art continues to work toward finding an effective and efficient prediction tool for reliably assigning antibody primary and secondary structure based on known targets. (Lo et al., 2021).

Disclosure in Applicant’s Specification
In the examples provided in the disclosure, 4 bicistronic chimeric antigen receptors were engineered, transformed into T-cells and tested for their ability to improve T-cell mediated cytotoxicity (Example 5), their ability to increase T-cell products such as cytokines (Example 6), their ability to reduce target cell proliferation (Example 8), and their ability to reduce tumor formation and increase lifespan in mice expressing tumors grafted from human cancer cells (Examples 10-15). The CDR combinations listed below represent the antibodies/antigen binding domains that Applicant exemplified  at the time of filing:
Bicistronic CAR 2 (“Bic-2”), binding motif Ab3, VH SEQ ID NO:45, VL SEQ ID NO:56
HCDRs 1-3 are SEQ ID Nos: 47, 50 and 53, respectively and LCDRs 1-3 are SEQ ID Nos: 58, 61 and 64, respectively.
Bicistronic CAR 14 (“Bic-4”), binding motif Ab4, VH SEQ ID NO:67, VL SEQ ID NO:78

Bicistronic CAR 8 (“Bic-8”), binding motif Ab8, VH SEQ ID NO:155, VL SEQ ID NO:166
HCDRs 1-3 are SEQ ID Nos: 157, 160 and 163, respectively and LCDRs 1-3 are SEQ ID Nos: 168, 171 and 174, respectively.
Bicistronic CAR 9 (“Bic-9”), binding motif Ab9, VH SEQ ID NO:177, VL SEQ ID NO:188
HCDRs 1-3 are SEQ ID Nos: 179, 182, 185, respectively and LCDRs 1-3 are SEQ ID Nos: 190, 193 and 196, respectively.
In addition to the 4 bicistronic CARs, 4 bispecific CARs in Examples 12 and 13 (Table 16) with binding motifs from Ab3, Ab4, Ab and Ab9 and were also tested against T-cells transformed to express the motifs in a bicistronic arrangement. Six additional anti-CD20 binding motifs were created and shown to bind to CD20, but not used to create bispecific or bicistronic CAR T-cells, including:
Binding motif Ab1, VH SEQ ID NO:1, VL SEQ ID NO:12
HCDRs 1-3 are SEQ ID Nos: 3, 6 and 9, respectively and LCDRs 1-3 are SEQ ID Nos: 14, 17 and 20, respectively.
Binding motif Ab2, VH SEQ ID NO:23, VL SEQ ID NO:34
HCDRs 1-3 are SEQ ID Nos: 25, 28 and 31, respectively and LCDRs 1-3 are SEQ ID Nos: 36, 39 and 42,, respectively.
Binding motif Ab5, VH SEQ ID NO:89, VL SEQ ID NO:100
HCDRs 1-3 are SEQ ID Nos: 91, 94 and 97, respectively and LCDRs 1-3 are SEQ ID Nos: 102, 105 and 108, respectively.
Binding motif Ab6, VH SEQ ID NO:111, VL SEQ ID NO:122
HCDRs 1-3 are SEQ ID Nos: 113, 116 and 119, respectively and LCDRs 1-3 are SEQ ID Nos: 124, 127 and 130, respectively.
Binding motif Ab7, VH SEQ ID NO:133, VL SEQ ID NO:144
HCDRs 1-3 are SEQ ID Nos: 135, 138 and 141, respectively and LCDRs 1-3 are SEQ ID Nos: 146, 149 and 152, respectively.
Binding motif Ab10, VH SEQ ID NO:199, VL SEQ ID NO:210
HCDRs 1-3 are SEQ ID Nos: 201, 204 and 207, respectively and LCDRs 1-3 are SEQ ID Nos: 212, 215 and 218, respectively.


Common Structure Sufficient to Visualize the Genus
As regards the specification’s teaching of sequence variance, the alignments below show that the tested heavy chain variable regions share as little as 46% sequence identity. For example, the HCVRs of Ab4 and Ab8 (SEQ ID NO:67 and SEQ ID NO:155) are only 46% identical. The LCVRs of Ab4 and Ab8 (SEQ ID NO:78 and SEQ ID NO:166) are only 74% identical.
The heavy chain variable regions of the tested CD20 bicistronic CARs are aligned as follows:
[AltContent: rect][AltContent: rect]
US-16-711-180-45  QLQLQESGPGLVKPSETLSLTCTVSGGSISSSSYYWGWIRQPPGKGLEWI
US-16-711-180-155 QVQLQQWGAGLLKPSETLSLTCAVYGGSFSR..YVWSWIRQPPGKGLEWI
US-16-711-180-177 QVQLQQWGAGLLKPSETLSLTCAVYGGSFSG..YAWSWIRQPPGKGLEWI
US-16-711-180-67  QVQLVQSGAEVKKPGASVKVSCKASGYTFKE..YGISWVRQAPGQGLEWM

[AltContent: rect]
[AltContent: rect]        
[AltContent: rect]US-16-711-180-45  GSIYYS.GSTYYNPSLKSRVTISVDTSKNQFSLKLSSVTAADTAVYYCAR
US-16-711-180-155 GEIDSS.GKTNYNPSLKSRVTISVDTSKNQFSLKLSSVTAADTAVYYCAR
US-16-711-180-177 GEIDHR.GFTNYNPSLKSRVTISVDTSKNQFSLKLSSVTAADTAVYYCAR
US-16-711-180-67  GWISAYSGHTYYAQKLQGRVTMTTDTSTSTAYMELRSLRSDDTAVYYCAR
        
[AltContent: rect]

[AltContent: rect]US-16-711-180-45  ETDYS.....SGMGYGMDVWGQGTTVTVSS
US-16-711-180-155 VRYDSSDSYYYSYDYGMDVWGQGTTVTVSS
US-16-711-180-177 VRYDSSDSYYYSYDYGMDVWGQGTTVTVSS
US-16-711-180-67  GPHYDDWS...GFIIWFDPWGQGTLVTVSS

[AltContent: rect][AltContent: rect]The light chain variable regions are aligned against each other. SEQ ID Nos 166 and 188 share 100% sequence identity across 113 amino acid residues. They share 75% sequence identity with SEQ ID NO:78 (Applicant’s elected species):
[AltContent: rect][AltContent: rect]
SEQ_ID_NO:166      DIVLTQSPDSLAVSLGERATINCKSSQSVLYSSNNKNYLAWYQQKPGQPPKLLIYWASSR	
SEQ_ID_NO:188      DIVLTQSPDSLAVSLGERATINCKSSQSVLYSSNNKNYLAWYQQKPGQPPKLLIYWASSR	
SEQ_ID_NO:78       DIQMTQSPSSLSASVGDRVTITCRASQSI------SSYLNWYQQKPGKAPKLLIYAASSL	
SEQ_ID_NO:56       DIQMTQSPSSLSASVGDRVTITCRASQSI------NSYLNWYQQKPGKAPKLLIYAASSL	
                   ** :****.**:.*:*:*.**.*::***:      ..** *******: ****** *** 
[AltContent: rect]

[AltContent: rect][AltContent: rect]
SEQ_ID_NO:166      ESGVPDRFSGSGSGTDFTLTISSLQAEDVAVYYCQQSYSFPWTFGGGTKVEIK	113
SEQ_ID_NO:188      ESGVPDRFSGSGSGTDFTLTISSLQAEDVAVYYCQQSYSFPWTFGGGTKVEIK	113
SEQ_ID_NO:78       QSGVPSRFSGSGSGTDFTLTISSLQPEDFATYYCQQSYRFPPTFGQGTKVEIK	107
SEQ_ID_NO:56       QSGVPSRFSGSGSGTDFTLTISSLQPEDFATYYCQQSLADPFTFGGGTKVEIK	107
                   :****.******************* **.*.******   * *** *******

Despite the differences between these sequences, Ab4 and Ab8 both bound the target antigen and showed functional cytotoxicity as measured by their ability to decrease the signal of Luciferase-expressing target cancer cells (Example 5). In Table 19, percent cytotoxicity is shown as a function of the reduction in signal. The binding motif of Applicant’s elected species, Ab4 (which has an HCVR of SEQ ID NO:67 and an LCVR of SEQ ID NO:78), reduced the visual signal expressed by target cancer cells by 100% at a ratio of 3 effector cells to 1 target cell, and by about 25% at a ratio of 1 effector cell to 27 target cells. The binding motif comprising the HCVR/LCVR pair corresponding to SEQ ID NO:155 and SEQ ID NO:166, Ab8, performed similarly. Ab8 reduced the target signal by 100% at a ratio of 3 effector cells to 1 target cell, and by about 30% at a ratio of 1 effector cell to 27 target cells.
 Applicant has shown some structural commonalities between two similarly-functioning binding motifs. For example, a comparison of the CDRs in SEQ ID NO:67 versus SEQ ID NO:155 indicates that positions 1 and 9 of HCDR1 must always be G and Y, respectively; positions 1, 6, and 10 of HCDR2 must always be I, G and T, respectively; and in HCDR3, positions 1, 2 and 23 must always be A, R and D, respectively. A comparison of the CDRs in SEQ ID NO:78 versus SEQ ID NO:166 indicates that positions 3, 4, 5, and 17 of LCDR1 must always be S, Q, S and L, respectively; positions 2, 3, 4, and 7 of LCDR2 must always be A, S, S, and S, respectively; and in LCDR3, positions 1, 2, 3, 4, 6 and 9 must always be Q, Q, S, Y, P and T, respectively.

The specification also teaches species of claims 5-6, such as an HCVR that is at least 80% identical to SEQ ID NO:78, and an LCVR that is at least 80% identical to SEQ ID NO:45. For example, the LCVRs of Ab2 and Ab4 (SEQ ID NO:34 and SEQ ID NO:78) share 95% sequence identity. The HCVRs of Ab3 and Ab8 (SEQ ID NO:45 and SEQ ID NO:155) share 81% sequence identity. In this regard, the specification teaches some species that exemplify the scope of the genus of claims 5-6. But the claimed variance of 20% from base structures SEQ ID NO:67 and SEQ ID NO:78 is too vast to be defined by a structural consensus sequence given the current written description. For example, SEQ ID NO:67 has 125 amino acid residues. 25 residues can be changed and still result in a sequence having 80% sequence identity to SEQ ID NO:67. SEQ ID NO:78 has 107 amino acid residues. 21 residues can be changed and still result in a sequence having 80% sequence identity to SEQ ID NO:78. Under the current wording of claims 5 and 6, this would allow for antibodies or antigen binding systems with variable domains having entirely different HCDR3 sequences (18 changes) to fall within the scope of the claimed variability. Antibodies or antigen binding systems with variable domains having entirely different HCDR1 and HCDR2 sequences (18 changes), entirely different LCDR1 and LCDR2 sequences (18 changes), or entirely different LCDR2 and LCDR3 sequences (16 

Representative Number of Species
The HCDR and LCDR combinations within the 10 disclosed binding motifs listed above represent the antibodies/antigen binding domains that Applicant was in possession of at the time of filing. The current wording of claims 1 and 2 would allow for many other combinations outside of these. Claim 1 provides a Markush group of HCVRs and a Markush group of LCVRs such that SEQ ID NO:1 could be matched with SEQ ID NO:78, SEQ ID NO:100, and so on. The HCDRs and LCDRs within these can be further shuffled.
The scope of claim 2 would encompass, for example, an antibody/antigen binding domain having heavy chain CDRs 1-3 of SEQ ID Nos: 3, 160 and 208, respectively, and light chain CDRs 1-3 of 190, 39 and 64, respectively  ̶  which is a combination that falls outside of the 10 binding motifs taught in the disclosure. In this case, not only is this antibody/antigen binding domain not taught in the instant disclosure, but there is also no indication of what it would potentially bind to or a reasonable expectation that it would bind to CD20 as recited in claim 2.
One of ordinary skill in the art would know that the four binding motifs used to create the bicistronic CARs of the instant invention (Ab3, Ab4, Ab8 and Ab9) plus the additional six binding motifs (Ab1, Ab2, Ab5, Ab6, Ab7 and Ab10) would all bind CD20, but these species are not representative of the entire genus because they are not of a sufficient variety to reflect the variation within the genus.
Moreover, the disclosed antibodies do not have random combinations of variable heavy and variable light chains. They each have specific variable heavy domains paired with specific variable light domains. The methods in the art at the time of filing would not have resulted in other functional antibodies solely by randomizing the VH or VL domains disclosed.

Specifically, the HCVRs of Ab4 and Ab8 (SEQ ID NO:67 and SEQ ID NO:155) are 46% identical and the LCVRs of Ab4 and Ab8 (SEQ ID NO:78 and SEQ ID NO:166) are 74% identical. While both bind CD20, they do not satisfy subparts (i) and (ii) of claim 5 which require both the HCVR and the LCVR to be at least 80% identical. In another example, the HCVRs of Ab3 and Ab8 (SEQ ID NO:45 and SEQ ID NO:155) are 81% identical but the LCVRs of Ab3 and Ab8 (SEQ ID NO:56 and SEQ ID NO:166) are only 73% identical. As between Ab3 and Ab4, the HCVRs (SEQ ID NO:45 and SEQ ID NO:67) are 48% identical and the LCVRs (SEQ ID NO:56 and SEQ ID NO:78) are 94% identical, a combination that still does not exemplify the percent identity recited by the claim limitations.
Thus, of the binding motifs that were identified in Table 16, it is apparent that at least one set has been taught that exemplifies the scope of claims 5 and 6. However, the relationship between Ab8 and Ab9 represents only 1 species that exemplifies the entire genus of percent variants that falls within the scope of claims 5 and 6. 1 or 2 examples cannot be considered representative of an entire genus, when as here, there is substantial variation within the genus.
The same argument applies to fragments of the HCDRs and LCDRs from each Markush group of HCVRs and LCVRs in claim 1. The specification discloses no functional fragments of the CDRs that would support the variability created by use of the language “comprising sequences of” which given the 
Summary
Given that persons of ordinary skill in the art have long since acknowledged that even minor changes in the amino acid sequences of the VH and VL, particularly in the CDRs, may dramatically affect antigen-binding function, entirely different CDRs would be likely to impair binding and therefore change the claimed functionality. Lippow et al. (2007; PTO-892), for example, teaches that a single point mutation in the CDR of a parent antibody led to as much as an eightfold improvement in binding affinity in the resulting mutant (p. 1172, left col., lines 7-8 from end of first full paragraph and Table 1a). 
In this case, not only is an antigen binding motif with an entirely different HCDR3 not taught in the instant disclosure, there is also no indication of what such an antigen binding motif would recognize, or guarantee that it would bind to CD20 as required by the claims. Similar issues arise with the other sequences recited in claim 5.
There is insufficient representative support in the disclosure and the state of the prior art to demonstrate that Applicant was in possession of the genus based on a showing of necessary common attributes or features possessed by species of the genus. This is because the disclosed anti-CD20 binding motifs do not reflect the full variety of the genus, which contains widely variant species of anti-CD20 binding motifs based on the numerous possible HCVR/LCVR and HCDR/LCDR combinations, fragments thereof, and the percent sequence variants in claims 5-6.
Overall, it is not evident from the specification that Applicant has described a sufficient variety to reflect the variation within the genus of an antigen binding system, antibody or antigen binding fragment thereof with the functionality of binding CD20 (as recited in claim 1), which can also differ from SEQ ID NO:67 by 20%, or from SEQ ID NO:78 by 20% (as recited in claim 5). This particular example 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-22 and 24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claims 1 and 2 lack clarity due to the wording, “antigen binding system”.
The phrase “antigen binding system” does not convey a clear structure based on Applicant’s specification and the state of the prior art. It is unclear if claim 1 refers to a method, an apparatus that 
The sentence bridging the bottom of page 35 to the top of page 36 in Applicant’s specification at paragraph [0076] refers to “different antigen binding systems such as two CARs of a bicistronic CAR.” This suggests that an “antigen binding system” is a product comprising two separate chimeric antigen receptors. Structurally, this would take the form of two separate polypeptides, each comprising at least one binding motif, a transmembrane domain, at least one co-stimulatory domain, and an activation domain.
It is respectfully suggested that Applicant amend “antigen binding system” to “bicistronic antigen binding pair” if that is what was intended. The claim limitation “antigen binding system” will be interpreted as a “bicistronic antigen binding pair” for purposes of compact prosecution.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 3-5 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim from which they depend.
The sequences recited in claim 1 contain the CDRs that are enumerated in claims 3 and 4. Describing the CDRs by their position in dependent claims 3 and 4 does not change the structure of the heavy and light chain variable regions that are recited in claim 1. Therefore, claims 3 and 4 do not further limit claim 1.

Applicant may cancel the claims, amend the claims to place them in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 10-22 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Orentas et al. US 2018/0355052 (PTO-892).
Due to the wording in claim 1, “comprising sequences of” three complementarity determining regions of any one of the HCVR selected from the first Markush group, and “comprising sequences of” three complementarity determining regions of any one of the LCVR selected from the second Markush 
Orentas et al. teaches bi-specific chimeric antigen receptors comprising dual CD19/CD20 antigen binding domains (Abstract; Figures 1A and 1B; para. [0312]). Orentas et al. teaches the amino acid sequence for an anti-CD19/CD20 chimeric antigen receptor, set forth as SEQ ID NO:2 (Figure 10A and Sequence Listing). 
As shown in the alignment that follows, SEQ ID NO:2 of Orentas et al. discloses amino acid residues in common with each CDR within SEQ ID Nos 67 and 78:
SEQ_ID_NO_67          ------------------------------------------------------------	0
SEQ_ID_2_Orentas      MVMLLLVTSLLLCELPHPAFLLIPDTDIQMTQTTSSLSASLGDRVTISCRASQDISKYLN	60
SEQ_ID_NO_78          --------------------------DIQMTQSPSSLSASVGDRVTITCRASQSISSYLN	34
                                                                                  

SEQ_ID_NO_67          ------------------------------------------------------------	0
SEQ_ID_2_Orentas      WYQQKPDGTVKLLIYHTSRLHSGVPSRFSGSGSGTDYSLTISNLEQEDIATYFCQQGNTL	120
SEQ_ID_NO_78          WYQQKPGKAPKLLIYAASSLQSGVPSRFSGSGSGTDFTLTISSLQPEDFATYYCQQSYRF	94
                                                                                  

SEQ_ID_NO_67          -------------------------------QVQLVQSGAEVKKPGASVKVSCKASGYTF	29
SEQ_ID_2_Orentas      PYTFGGGTKLEITGSTSGSGKPGSGEGSTKGEVKLQESGPGLVAPSQSLSVTCTVSGVSL	180
SEQ_ID_NO_78          PPTFGQGTKVEIK-----------------------------------------------	107
                                                                                  

SEQ_ID_NO_67          KEYGISWVRQAPGQGLEWMGWISAYSGHTYYAQKLQGRVTMTTDTSTSTAYMELRSLRSD	89
SEQ_ID_2_Orentas      PDYGVSWIRQPPRKGLEWLGVIWG-SETTYYNSALKSRLTIIKDNSKSQVFLKMNSLQTD	239
SEQ_ID_NO_78          ------------------------------------------------------------	107
                                                                                  

SEQ_ID_NO_67          DTAVYYCARGPHYDDWSGFIIWFDPWGQGTLVTVSS------------------------	125
SEQ_ID_2_Orentas      DTAIYYCAKHYYYGG----SYAMDYWGQGTSVTVSSAAATTTPAPRPPTPAPTIASQPLS	295
SEQ_ID_NO_78          ------------------------------------------------------------	107
                                                                                  

For example, SEQ ID NO:2 discloses the fragment RASQ of LCDR1, the residue S in position 3 of LCDR2, the fragment QQ of LCDR3, the fragment G in position 1 of HCDR1, the fragment TYY of HCDR2, and the fragment A in position 1 of HCDR3. As such, Orentas et al. discloses “sequences of” the three HCDRs and “sequences of” the three LCDRs. Therefore, claim 1 lacks novelty in view of Orentas et al. 
As regards claims 7, Orentas et al. discloses “wherein the three HCDRs and the three LCDRs are comprised by a single polypeptide” (claim 7) at page 14, Figure 10A. The legend of Figure 10A indicates that the CD20 VH is connected to the CD20 VL by a hinge peptide within SEQ ID NO:2. Therefore, the et al. discloses plasmids maps showing that a linker can be designed to separate the CD20 VH from the CD20 VL, and therefore the HCDRs from the LCDRs, so that they are expressed as two separate polypeptides.
As regards claim 10, Orentas et al. discloses that in one exemplary embodiment, the antigen binding domain portion of the CAR additionally targets CD33 (p. 11, paragraph [0113]). This meets the limitation of “CD33” listed as an alternate in the Markush group of claim 10.
As regards claim 11, Orentas et al. discloses that if CD19 and CD20 are the desired antigens to be targeted, an antibody for CD19/CD20 can be used as the antigen binding domain incorporated into a tandem CAR (p. 11, paragraph [0112]). This meets the limitation of “wherein the antigen binding system, antibody, or antigen binding fragment thereof further comprises an anti-CD19 binding motif” of claim 11.
As regards claim 12, Orentas et al. teaches that the CD19 CAR of that invention is based on an scFv known in the art and derived from the mouse hybridoma FMC63: AA 1-267, GenBank ID:HM852952.1 (Orentas et al. at p. 26, para. [0271]). SEQ ID NO:2 of Orentas et al. fully comprises the heavy and light chain variable regions of the anti-CD19 binding motif of instant claim 13 as represented by SEQ ID NO:221 and SEQ ID NO:232. Alignments show that SEQ ID NO:221 and SEQ ID NO:232 of the instant claims are 100% identical across their full-lengths to sections of SEQ ID NO:2 of Orentas et al.


Additionally, all 6 CDRs within the anti-CD19 HCVR and the anti-CD19 LCVR which correspond to instant SEQ ID Nos 223, 226, 229, 234, 237 and 240 are fully disclosed and underlined as follows:

SEQ_ID_NO_78             ----------------------DIQMTQSPSSLSASVGDRVTITCRASQSISSYLNWYQQ	38
SEQ_ID_NO_232            ----------------------DIQMTQTTSSLSASLGDRVTISCRASQDISKYLNWYQQ	38
Orentas_SEQ_ID_NO_2      MLLLVTSLLLCELPHPAFLLIPDIQMTQTTSSLSASLGDRVTISCRASQDISKYLNWYQQ	60
[AltContent: rect]SEQ_ID_NO_221            ------------------------------------------------------------	0
                                                                      

SEQ_ID_NO_67             ------------------------------------------------------------	0
SEQ_ID_NO_78             KPGKAPKLLIYAASSLQSGVPSRFSGSGSGTDFTLTISSLQPEDFATYYCQQSYRFPPTF	98
SEQ_ID_NO_232            KPDGTVKLLIYHTSRLHSGVPSRFSGSGSGTDYSLTISNLEQEDIATYFCQQGNTLPYTF	98
[AltContent: rect]Orentas_SEQ_ID_NO_2      KPDGTVKLLIYHTSRLHSGVPSRFSGSGSGTDYSLTISNLEQEDIATYFCQQGNTLPYTF	120
[AltContent: rect]SEQ_ID_NO_221            ------------------------------------------------------------	0
                                                                                     

SEQ_ID_NO_67             ------------------------------------------------------------	0
SEQ_ID_NO_78             GQGTKVEIK---------------------------------------------------	107
SEQ_ID_NO_232            GGGTKLEIT---------------------------------------------------	107
Orentas_SEQ_ID_NO_2      GGGTKLEITGSTSGSGKPGSGEGSTKGEVKLQESGPGLVAPSQSLSVTCTVSGVSLPDYG	180
[AltContent: rect]SEQ_ID_NO_221            ---------------------------EVKLQESGPGLVAPSQSLSVTCTVSGVSLPDYG	33
                                                                                     

SEQ_ID_NO_67             ------------------------------------------------------------	0
SEQ_ID_NO_78             ------------------------------------------------------------	107
SEQ_ID_NO_232            ------------------------------------------------------------	107
Orentas_SEQ_ID_NO_2      VSWIRQPPRKGLEWLGVIWGSETTYYNSALKSRLTIIKDNSKSQVFLKMNSLQTDDTAIY	240
[AltContent: rect]SEQ_ID_NO_221            VSWIRQPPRKGLEWLGVIWGSETTYYNSALKSRLTIIKDNSKSQVFLKMNSLQTDDTAIY	93
                                                                                     

SEQ_ID_NO_67             ----------------------------------------------------QVQLVQSG	8
SEQ_ID_NO_78             ------------------------------------------------------------	107
SEQ_ID_NO_232            ------------------------------------------------------------	107
Orentas_SEQ_ID_NO_2      YCAKHYYYGGSYAMDYWGQGTSVTVSSGGGGSGGGGSGGGGSGGGGSGGGGSEVQLQQSG	300
[AltContent: rect]SEQ_ID_NO_221            YCAKHYYYGGSYAMDYWGQGTSVTVSS---------------------------------	120

As regards claim 13, in disclosing 100% sequence identity to SEQ ID Nos 221 and 232, Orentas et al. discloses heavy and light chain binding motifs that are “at least 80% identical” to SEQ ID Nos 221 and 232.
et al. discloses “wherein the three HCDRs of the anti-CD19 binding motif and the three LCDRs of the anti-CD19 binding motif are comprised by a single polypeptide” because the legend of Figure 10A indicates that the CD19 VH is connected to the CD19 VL by a hinge peptide within SEQ ID NO:2. Therefore, the are comprised by a single polypeptide.
As regards claim 15, Orentas et al. discloses plasmid maps in Figures 11A and 11B that illustrate CD19VL, CD19VH, CD20VL and CD20VH cloned together on a single loop of DNA (p. 8, col. 1, para. [0079]). The DNA will be translated into a single polypeptide chain within T cells. CD20VH comprises the three HCDRs of the anti-CD20 binding motif, CD20VL comprises the three LCDRs of the CD20 binding motif, CD19VH comprises the three HCDRs of the CD19 binding motif, and CD19VL comprises the three LCDRs of the CD19 binding motif. Accordingly, this disclosure in Orentas et al. anticipates the claim limitation of “wherein the three HCDRs of the anti-CD20 binding motif, the three LCDRs of the anti-CD20 binding motif, the three HCDRs of the anti-CD 19 binding motif, and the three LCDRs of the anti-CD 19 binding motif are together comprised by a single polypeptide.”
As regards claim 16, Orentas et al. discloses that chimeric antigen receptors that contain CD19 and CD20 tandem antigen binding domains are provided, as well as host cells (e.g., T cells) expressing the receptors, and nucleic acid molecules encoding the receptors (p. 3, para. [0017] bridging cols. 1-2), which reads on the claim language, “wherein the antigen binding system, antibody, or antigen binding fragment thereof is, or is comprised by, a chimeric antigen receptor.”
As regards claim 17, Orentas et al. discloses that the CAR of that invention contains a transmembrane domain of a protein selected from the group consisting of the alpha, beta or zeta chain of the T-cell receptor, or CD3 epsilon (p. 5, para. [0052]), which reads on the CD3 epsilon alternate of the Markush group in claim 17.
As regards claims 18-20, Orentas et al. discloses that nucleic acid sequences encoding the CARs of that invention can exist in separate vectors and in different arrangements (Construct 1920 versus et al. discloses that tumor-bearing mice received T cells transduced with single CARs, or the tandem 20/19 CAR. In one case, two T cell products were co-administered simultaneously, containing separate transductions of the CD19A+20A or the CD19B+20A CARs. The tandem 20/19 CAR achieved strong reduction in tumor burden, whereas the combination treatments 19A+20A and 19B+20A were effective but highly toxic. This disclosure in Orentas et al. anticipates the subject matter of claims 18-20 because it discloses the administration of bicistronic CARs (anti-CD19 and anti-CD20 binding motifs existing as separate polypeptides in transduced T cells) and bispecific CARs (anti-CD19 and anti-CD20 binding motifs existing as a single polypeptide in transduced T cells).
As regards claims 21-22 and 24, because the constructs of Orentas et al. are nucleic acid sequences encoding chimeric antigen receptors specific for CD19 and CD20, which exist in vectors, such as viral vectors, the subject matter of claims 21 and 22 is anticipated by Orentas et al. at least at p. 5, para. [0047]. Additionally, because the host cells that are transduced to include the nucleic acid sequences that encode the CARs are disclosed as being T cells, such as CD8+ T cells, the subject matter of claim 24 is anticipated by Orentas et al. at least at p. 5, para. [0050].

Allowable Subject Matter
The following antibody/antigen-binding sequence pairs are free of the prior art: SEQ ID NO:1 with SEQ ID NO:12; SEQ ID NO:23 with SEQ ID NO:34; SEQ ID NO:45 with SEQ ID NO:56; SEQ ID NO:67 with SEQ ID NO:78; SEQ ID NO:89 with SEQ ID NO:100; SEQ ID NO:111 with SEQ ID NO:122; SEQ ID NO:133 with SEQ ID NO:144;  SEQ ID NO:155 with SEQ ID NO:166; SEQ ID NO:177 with SEQ ID NO:188; and SEQ ID NO:199 with SEQ ID NO:210.
                                                                                     


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached at (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/GINA F NELLESEN/              Examiner, Art Unit 1647                                                                                                                     


/SCARLETT Y GOON/QAS, Art Unit 1600